Atkinson, J.
It has been held by this court that “cruel treatment” within the meaning of the Civil Code, § 2427, which provides that such treatment shall be ground of divorce, is the wilful infliction of p?,in, bodily or mental, upon the complaining party, such as reasonably justifies an apprehension of danger to life, limb, or health. Stoner v. Stoner, 134 Ga. 368 (67 S. E. 1030), and citations. The evidence submitted by the plaintiff in this case relied .on to support the ground of cruel treatment alleged in the petition does not show such cruelty as measures up to the definition above stated, and there was no error in granting a nonsuit.

Judgment affirmed.


All the Justices concur.